         Case 1:21-cr-00092-AJN Document 105 Filed 09/07/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       9/7/21

  United States of America,


                  –v–                                                               21-cr-92 (AJN)

                                                                                       ORDER
  Kateryna Lysyuchenko, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       On September 7, 2021, counsel for Defendant Kateryna Lysyuchenko, who is not in the

United States and not yet appeared in the case, filed a letter requesting that the Court clarify

whether pre-trial deadlines set for Ms. Lysyuchenko’s codefendants also apply to her. Dkt. No.

103. By September 10, 2021, the Government shall file a letter expressing its views on the

applicability of any pre-trial deadlines to Ms. Lysyuchenko.


       SO ORDERED.


Dated: September 7, 2021                            __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge
